El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El día antes del señalado para la vista se presentó una moción solicitando la desestimación del recurso que fue oída juntamente con el caso en su fondo el 12 de mayo último.
Se basa la moción en que habiéndose notificado la sen-tencia apelada el 9 de octubre de 1925, a la parte contra quien se pronunció, dicha parte no apeló hasta el 8 de diciembre de 1925, fecha en que había transcurrido con exceso el término de treinta días concedido para ello por la ley.
Como prueba de lo consignado en su moción la parte apelada acompañó una certificación expedida por el secreta-rio de la corte de Distrito que, en lo pertinente, dice:
“Que en dicho caso esta Corte de Distrito, en 8 de octubre de 1925, dictó sentencia condenando al Municipio de Isabela a pagar al demandante la cantidad de cinco mil dólares, en concepto de precio convenido por sus gestiones en la tramitación de un empréstito de dicho municipio, sin intereses y sin costas.
“Que dicha sentencia le fué notificada al municipio demandado el día 9 de octubre de 1925.”
*139En el acto de la vista se autorizó a la parte apelante para radicar sn oposición por escrito, concediéndosele un término de cinco días.
El 27 de mayo, 1927, la parte apelada presentó otra moción solicitando que el caso se resuelva por la moción de desestimación. En dicho escrito, que fue notificado al abo-gado del demandado-apelante, se consigna lo que sigue:
‘ ‘ Que en dicho acto el apelante ofreció radicar una certificación del Secretario creditiva de la fecha en que realmente se hizo tal notifica-ción; y dicho documento no ha sido radicado por el apelante toda-vía en esta fecha.”
El municipio demandado no archivó su oposición dentro del término que se le concediera, ni después. Tampoco la certificación a que se refiere el demandante-apelante.
Bajo esas circunstancias, visto lo dispuesto en el art. 295 del Código de Enjuiciamiento Civil, opinamos que dehe declararse la moción con lugar y en su consecuencia deses-timarse el recurso.